--------------------------------------------------------------------------------

Exhibit 10.2


TREDEGAR CORPORATION


NOTICE OF STOCK AWARD


You have been granted the following Stock Award by the Executive Compensation
Committee of the Board of Directors of Tredegar Corporation (“Tredegar”):



Name of Participant: [____________________]




Date of Grant: [___________ __, 2015]




Number of Shares: [Number]




Vesting: 100% as of [___________ __, 2017]




Expiration Date: None.




Transferability: As provided in the attached Stock Award Terms and Conditions.



In addition to the foregoing terms, your Stock Award is subject to all of the
terms and conditions contained in the attached Stock Award Terms and Conditions
which are incorporated in this Notice of Stock Award by this reference. If any
provision of this Notice of Stock Award is inconsistent with the aforementioned
Stock Award Terms and Conditions, the Stock Award Terms and Conditions will
control.


Please acknowledge your acceptance of this Stock Award and the attached Stock
Award Terms and Conditions by signing and returning one copy of this Notice of
Stock Award to Pat Thomas, Tredegar Corporation, 1100 Boulders Parkway,
Richmond, Virginia, 23225.



 
TREDEGAR CORPORATION
       
By:
               
Participant
       
Date:
 

--------------------------------------------------------------------------------

TREDEGAR CORPORATION


STOCK AWARD TERMS AND CONDITIONS


THESE STOCK AWARD TERMS AND CONDITIONS (“Terms and Conditions”) effective as of
the ____ day of _____________, 2015, govern the Stock Award made by Tredegar
Corporation, a Virginia corporation (the “Company”), to the participant (the
“Participant”) named in the Notice of Stock Award to which these Terms and
Conditions are attached (the “Grant Notice”), and are made in accordance with
and subject to the provisions of the Company’s Amended and Restated 2004 Equity
Incentive Plan (the “Plan”). A copy of the Plan has been made available to
Participant. All terms used in these Terms and Conditions that are defined in
the Plan have the same meaning given them in the Plan.


1.           Grant of Stock Award. In accordance with the Plan, and effective as
of the Date of Grant specified in the Grant Notice (the “Date of Grant”), the
Company granted to Participant, subject to the terms and conditions of the Plan
and these Terms and Conditions, the number of shares of Common Stock specified
in the Grant Notice (the “Shares”). Subject to Section 2, the Shares shall be
issued by the Company and registered in the name of the Participant on the stock
transfer books of the Company.


2.           Terms and Conditions. The Shares are subject to the following
additional terms and conditions:


(a)           Rights as a Shareholder. Upon the issuance of the Shares, the
Participant shall be entitled to vote the Shares, and shall be entitled to
receive, free of all restrictions, ordinary cash dividends. Stock received as a
dividend on, or in connection with a stock split of, the Shares shall be subject
to the same restrictions as the Shares. The Participant’s right to receive any
extraordinary dividends or other distributions with respect to the Shares prior
to their becoming vested and nonforfeitable (“Vested”) shall be at the sole
discretion of the Committee, but in the event of any such extraordinary event,
the Committee shall take action appropriate to preserve the value of, and
prevent the unintended enhancement of, the Shares.


As soon as practicable after the Vested Shares become transferable in accordance
with paragraph (e), the Participant’s rights in the Shares shall not be
restricted.


(b)           Vesting. Subject to the provisions of Sections 3, 4, 5 and 6, the
Shares shall become Vested on the third anniversary of the Date of Grant.


(c)           Nontransferability. Shares that are not Vested are
nontransferable. Vested shares may be transferred on and after the date
prescribed in paragraph (e).


(d)           Grant of Stock Power. The Participant hereby appoints Patricia A.
Thomas, or her successor, as the true and lawful attorney of the Participant, to
endorse and execute for and in the name and stead of the Participant any
certificates evidencing the Shares if any of the Shares are forfeited.

--------------------------------------------------------------------------------

(e)           Holding Requirement; Transfer Restriction. The “Net Vested Shares”
may not be transferred until the earlier of (i) the sixth anniversary of the
Date of Grant, (ii) a Control Change Date, (iii) the date of Participant’s death
or (iv) the date of Participant’s Normal Retirement. For purposes of this
Agreement, “Net Vested Shares” means the number of Shares that have become
Vested minus the number of Shares, if any, surrendered by Participant or
retained by the Company to satisfy tax withholding obligations in accordance
with Section 8.


3.           Lapse of Restrictions in the Event of Death. The restrictions on
the Shares shall lapse, i.e., the Shares shall be Vested and transferable, upon
Participant’s death if Participant remains in the continuous employ of the
Company or an Affiliate from the Date of Grant until the Participant’s death.


4.           Vesting Upon Permanent and Total Disability. The Shares shall be
vested upon Participant’s termination of employment on account of permanent and
total disability (within the meaning of Section 22(e)(3) of the Code) if
Participant remains in the continuous employ of the Company or an Affiliate from
the Date of Grant until the date of termination on account of permanent and
total disability (as previously defined).


5.           Effect of Other Terminations of Employment. Subject to the
provisions of Sections 3, 4 and 6, and except to the extent that the Shares
become vested and nonforfeitable under the Severance Agreement, Shares that have
not become Vested on or before the date the Participant ceases to be employed by
the Company or an Affiliate shall be forfeited.


6.           Qualifying Termination Following a Change of Control. Section
2.03(b) of the Severance Agreement shall not apply to this Stock Award. The
restrictions on the Shares shall lapse, i.e., the Shares shall be vested and
transferable, upon the Participant’s termination of employment with the Company
and its Affiliates without Cause or the Participant’s resignation from
employment with the Company and its Affiliates with Good Reason (each, a
“Qualifying Termination”), in each case on or following the Control Change Date
or during the ninety (90) day period preceding the Control Change Date if the
Participant remains in the continuous employ of the Company or an Affiliate from
the Date of Grant until the date of the Participant’s Qualifying Termination.


7.           Recoupment Policy. Participant acknowledges and agrees that the
grant of this Stock Award and the Participant’s interest in the Shares are
subject to the terms and conditions of the Company’s Executive Incentive-Based
Compensation Recoupment Policy as in effect on the Date of Grant (the “Policy”).
Participant also agrees that, notwithstanding any other provision of this
Agreement, the Company is entitled to recover from the Participant all or part
of any benefits or compensation received in connection with this Stock Award and
the Shares (net of any income or employment taxes paid by the Participant on
account of the vesting of the Stock Award or sale of the Shares, after giving
effect to any tax benefit available to the Participant on account of the
recoupment), that are subject to recoupment under the Policy. Participant
acknowledges that a copy of the Policy has been made available to the
Participant.
2

--------------------------------------------------------------------------------

8.           Definitions. The following definitions shall apply to these Terms
and Conditions:


(a)           Cause is defined in the Severance Agreement.


(b)           Control Change Date means the date on which a Change in Control
(as defined below) occurs. If a Change in Control occurs on account of a series
of trans­actions, the Control Change Date is the date of the last of such
transactions.


(c)           Change in Control is defined in the Company’s Amended and Restated
2004 Equity Incentive Plan, or any successor thereto.


(d)           Good Reason is defined in the Severance Agreement.


(e)           Normal Retirement means the voluntary separation by Participant
from the employment of the Company or an Affiliate on or after the date
Participant has reached age sixty-five.


(f)           Severance Agreement means the Amended and Restated Severance
Agreement between the Company and the Participant, dated as of February 3, 2014,
including any amendments thereto and any successor agreement that provides for
the payment of severance benefits to the Participant.


9.           Withholding. The Participant shall pay the Company any amount of
taxes as may be necessary in the opinion of the Company to satisfy tax
withholding required under the laws of any country, state, province, city or
other jurisdiction, including but not limited to income taxes, capital gains
taxes, transfer taxes, and social security contributions. In lieu thereof, the
Company shall have the right to retain the number of shares of Common Stock
whose Fair Market Value equals the minimum amount required to be withheld. In
any event, the Company shall have the right to deduct from all amounts paid to a
Participant in cash (whether under the Plan or otherwise) any taxes required to
be withheld. The Participant shall promptly notify the Company of any election
made pursuant of Section 83(b) of the Code.


10.           No Right to Continued Employment. The award of the Shares does not
give Participant any right with respect to continuance of employment by the
Company or an Affiliate, nor shall it interfere in any way with the right of the
Company or an Affiliate to terminate his or her employment at any time.


11.           Change in Capital Structure. The Shares shall be adjusted as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups subdivisions or consolidations of
shares, other similar changes in capitalization or such other events as are
described in the Plan.


12.           Governing Law. These Terms and Conditions and the Grant Notice
shall be governed by the laws of the Commonwealth of Virginia.


13.           Conflicts. In the event of any conflict between the provisions of
the Plan as in effect on the Date of Grant and the provisions of these Terms and
Conditions or the Grant Notice, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the plan as in effect on the Date of
Grant.
3

--------------------------------------------------------------------------------

14.           Participant Bound by Plan. Participant hereby acknowledges that a
copy of the Plan has been made available to him or her and agrees to be bound by
all the terms and provisions of the Plan.


15.           Binding Effect. Subject to the limitations stated above and in the
Plan, these Terms and Conditions and the Grant Notice shall be binding upon
Participant and his or her successors in interest and the successors of the
Company.
 
 
4

--------------------------------------------------------------------------------